Title: II. Copy from Memory, 1 January 1797
From: Jefferson, Thomas
To: 


                        
                            Jan. 1. 97.    to James Madison.
                        
                        Yours of Dec. 19. is safely recieved. I never entertained a doubt of the event of the election. I knew that the Eastern troops were trained in the schools of their town meetings to sacrifice little differences of opinion to the solid advantages of operating in Phalanx, and that the more free and moral agency of the other states would fully supply their deficiency. I had no expectation indeed that the vote would have approached so near an equality. It is difficult to obtain full credit to declarations of disinclination  to honors, and most so with those who still remain in the world. But never was there a more solid unwillingness, founded on rigorous calculation, formed in the mind of any man, short of peremptory refusal. No arguments therefore were necessary to reconcile me to a relinquishment of the first office or acceptance of the second. No motive could have induced me to undertake the first but that of putting our vessel upon her republican tack, and preventing her being driven too far to leeward of her true principles. And the second is the only office in the world about which I cannot decide in my own mind whether I had rather have it or not have it. Pride does not enter into the estimate. For I think with the Romans of old that the General of to-day should be a common souldier tomorrow if necessary. But as to Mr. Adams particularly, I could have no feelings which would revolt at being placed in a secondary station to him. I am his junior in life, I was his junior in Congress, his junior in the diplomatic line, and lately his junior in our civil government. I had written him the inclosed letter before the reciept of yours. I had intended it for some time but had put it off from time to time from the discouragement of despair to make him believe me sincere. As the information by the last post does not make it necessary to change any thing in the letter, I inclose it open for your perusal, as well that you may be possessed of the true state of dispositions between us, as that if there be any circumstance which might render it’s delivery ineligible you may return it to me. If Mr. Adams could be induced to administer the government on it’s true principles, quitting his bias for an English constitution, it would be worthy consideration whether it would not be for the public good, to come to a good understanding with him as to his future elections. He is the only sure barrier against Hamilton’s getting in.
                        Since my last to you I have recieved a collection of pamphlets and books, the choiceness of which testifies that they come from you. The Incidents of Hamilton’s insurrection is a curious work. The hero of it exhibits himself in all the attitudes of a dexterous balance-master.
                        The political progress is a work of value and of a singular complexion. The author’s eye seems to be a natural achromatic, divesting every object of the glare of colour. The former work of the same title possessed the same kind of merit. They disgust one indeed by opening to our view the ulcerated state of the human mind. But to cure an ulcer you must go to the bottom of it, which no author does more radically than this. The reflections into which it leads us are not very flattering to the human species. In the whole Animal kingdom I recollect no family but Man, steadily and systematically employed in the destruction of itself. Nor does what is called civilization produce any other effect than to teach  him to pursue the principle of the bellum omnium in omnia on a greater scale, and instead of the little contests between tribe and tribe, to comprehend all the quarters of the earth in the same work of destruction. If to this we add that as to other animals, the lions and tygers are mere lambs compared with Man as a destroyer, we must conclude that Nature has been able to find in Man alone a sufficient barrier against the too great multiplication of other animals and of Man himself, an equilibrating power against the fecundity of generation. Whilst in making these observations my situation points my attention to the warfare of Man in the Physical world, yours may perhaps present him as equally warring in the Moral one. Adieu.
                        The above is a statement from memory of a letter I wrote to J. Madison, and omitted to retain a copy.
                    